United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10497
                        Conference Calendar



RICKY A. PATTON,

                                    Plaintiff-Appellant,

versus

MR. LIVINGSTON; FRANKLIN, Warden of the Middleton Unit;
MR. CRAIG, Chairman of Unit Classification,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:06-CV-37
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ricky A. Patton, Texas prisoner # 1312441, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   Patton contends that prison officials

are violating his constitutional rights by denying him

eligibility for release on mandatory supervision.    He does not

contend that the district court erred by holding that he must

first pursue relief by way of habeas corpus.     Patton therefore

has failed to brief the dispositive issue for appeal.      See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10497
                                -2-

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Patton’s appeal is dismissed as frivolous.     See 5TH CIR.

R. 42.2.   The district court’s dismissal of Patton’s action and

this court’s dismissal of his appeal each count as a strike

against Patton for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     If he

accumulates three strikes, he may no longer proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.